Citation Nr: 0325938	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  99-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from August 1956 to April 
1958.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1999 decision by the Togus, Maine, Regional 
Office (RO).


FINDINGS OF FACT

1.  A December 1997 RO decision denied entitlement to service 
connection for PTSD.  The veteran did not perfect an appeal 
thereto.  

2.  Evidence received since the December 1997 rating decision 
is either duplicative, cumulative or not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been received since a 
December 1997 rating decision.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim, and to help a claimant obtain 
that evidence, was enacted during the pendency of this 
appeal.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  VA duties are 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

In July 2001, the veteran was advised of the provisions of 
VCAA albeit in connection with an unrelated claim.  A January 
2001 SOC notified him of the evidence needed to substantiate 
his claim, i.e., credible supporting evidence that the 
claimed in-service stressor events actually occurred, and 
further notified him that it was his responsibility to submit 
it.  Thus, the Board finds that VA has complied with the 
notice provisions of VCAA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With regard to the duty to help the veteran obtain evidence, 
that is a duty that VA has in connection with an original 
claim or a claim for an increased rating.  In a claim such as 
this, where the appellant has previously had the advantage of 
VA's assistance, but service connection was nevertheless 
denied and the denial became final, the duty to assist does 
not arise until new and material evidence has been received 
with which to reopen the claim.  Elkins v. West, 12 Vet. App. 
209, 219 (1999) (en banc).  A reopened claim then takes on 
the character of an original claim, and VA has a duty to 
assist the appellant in developing evidence in support 
thereof.  If the rule were otherwise, the concept of finality 
in the VA adjudication process would be a nullity.

Turning first to the original claim, the veteran claimed 
entitlement to service connection for PTSD in June 1997.  
With his claim, he submitted some photographs of tanks and US 
forces personnel.  He also submitted several articles from 
VFW Magazine about the Cold War in Europe.  However, the 
photographs were not probative of anything at issue in 
connection with the claim, and none of the articles mentioned 
the veteran or his unit, the 714th Medium Tank Battalion 
(Patton).  In a July 1997 letter, the RO notified him of the 
nature of the evidence needed to substantiate such a claim.

In response to the July 1997 RO letter, the veteran submitted 
many non-VA treatment records that addressed unrelated 
disorders.  However, three of the records, which recorded 
follow-up treatment for unrelated disorders in October 1985 
and April and September 1986, noted that the veteran felt 
"nervous."  

He also submitted a statement wherein he set forth events in 
service that purportedly caused his PTSD.  In the statement, 
he first contended that, since he grew up speaking French and 
had a poor command of the English language, he was harassed 
during his military training.  He also contended that, while 
assigned as a tank driver and stationed in Germany, he was 
ordered by his battalion commander to drive his tank over a 
civilian and that he did so and killed the man.  Finally, he 
contended that, while on guard duty at an ammunition storage 
site in Germany, the facility was attacked, he had to fight 
off the attackers, and did so by stabbing one of them with 
the bayonet affixed to his rifle.  A June 1997 statement from 
a friend with whom he served in Germany corroborated, by 
reiteration, the veteran's contentions.

At an October 1997 VA psychiatric examination, the veteran 
reported the two events that allegedly occurred in Germany-
one where he killed a man by running over him with a tank and 
the other where he stabbed a man whom he currently described 
as an East German soldier-and the examiner diagnosed PTSD.

Also available to adjudicators at that time were records 
pertaining to a 1971 VA hospitalization for an adult 
situational reaction with mild anxiety.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  To establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred or aggravated there.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992). 

Service connection for PTSD requires medical evidence of a 
diagnosis of PTSD made in accord with the diagnostic criteria 
of the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4TH ed.), medical evidence 
linking the disorder to events in military service and, 
unless the claimant engaged in combat with the enemy or was 
held as a prisoner of war and the claimed stressor is related 
to those experiences, credible supporting evidence that the 
in-service events occurred.  38 C.F.R. §§ 3.304(f), 4.125 
(2003).

On the basis of the law and evidence set forth above, a 
November 1997 RO decision denied entitlement to service 
connection for PTSD.  The veteran was notified of the 
decision and advised of his right to appeal.  In December 
1997, he filed a Notice of Disagreement.

After the receipt of the notice of disagreement VA in 
December 1997, received a handwritten statement from a VA 
psychiatric nurse practitioner.  She said that the veteran 
had been seen many times during the prior 10 years at the 
Aroostook VA Clinic in a state of nervousness, anxiety with 
depression, difficulty in day to day family life, erratic 
blood pressure which worsened with stress, poor sleeping 
patterns, nightmares, and dreams about the Berlin Crisis.  
She repeated the stories the veteran told of the two events 
in Germany, but seemed to confuse them, and contended that he 
had been ordered by his battalion commander to kill a German 
with a bayonet.  In an addendum, the veteran corrected her 
statement and said he killed a German with a bayonet in self 
defense.

After the December 1997 notice of disagreement the RO 
obtained the veteran's VA treatment records which began with 
a May 1967 admission for cluster headaches, chronic Dexedrine 
over dosage, and visual hallucinations.  A clinical 
psychologist and a counseling psychologist indicated that the 
veteran was functioning in the dull-normal to low-average 
range, but a psychiatric disorder was not diagnosed.  None of 
the VA treatment records noted reports by the veteran 
regarding the two people he later claimed to have killed in 
Germany, nor did the records otherwise link a psychiatric 
disorder to his military service.

In a December 1997 rating decision the RO again denied 
entitlement to service connection for PTSD. 

In January 1998, the RO issued an SOC that reflected review 
of all of the evidence then of record.

In a February 1998 letter, the RO asked the US Armed Services 
Center for Research of Unit Records (USASCRUR) to verify the 
veteran's stressor events.  In an April 1998 response, 
USASCRUR reported that the US Army Military History Institute 
had no histories from Company A, 714th Medium Tank Battalion, 
and that the US Army Crime Records Center could not confirm 
the events he described.

In January 1999, the RO advised the veteran that his appeal 
had been closed due to his failure to perfect it.  
38 U.S.C.A. § 7105(d)(3).  Since the veteran did not perfect 
appeal, the December 1997 RO decision is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002).

Final VA decisions are not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a) 
(2003).  In order to reopen the claim, VA must receive new 
and material evidence with respect thereto.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  In this case, "new and 
material evidence" is evidence not previously reviewed by VA 
adjudicators that is neither cumulative nor duplicative, that 
relates to a previously unestablished fact necessary to 
substantiate the claim, and that, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).

The Board notes that 38 C.F.R. § 3.156 (2003) is not 
applicable in this case since the veteran filed his claim to 
reopen prior to August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).)

The RO obtained the veteran's VA treatment records dated from 
February 1997 to July 1999.  Many of these records addressed 
unrelated disorders, but some of them from the mental hygiene 
clinic repeated the veteran's story about killing two 
Germans, one with a tank and the other with a bayonet.  Those 
records reflected diagnoses that included PTSD, and noted 
various types of group or individual counseling.

In a June 1999 decision, the RO cited the April 1998 USASCRUR 
response and the veteran's 1997-1999 VA treatment records, 
noted that none of that evidence verified the veteran's 
reported stressor events, and again denied entitlement to 
service connection for PTSD.

In September 1999, his United States Senator submitted a copy 
of the June 1997 statement by the veteran's service comrade.

An October 1999 RO decision cited the duplicate of the 
statement from the veteran's service comrade, and again 
denied entitlement to service connection for PTSD.

In a December 1999 statement, the veteran contended that the 
statement from his service comrade should be deemed credible 
evidence.

A January 2001 statement of the case set out the applicable 
law regarding new and material evidence, advised the veteran 
that his claim for entitlement to service connection for PTSD 
was not reopened because there still was no credible 
verifying evidence of in-service stressors, and also advised 
him that it was his responsibility to submit such evidence.

Thereafter, the RO received non-VA treatment records dated 
from February 1998 to July 2000, but these were obtained in 
connection with unrelated claims, they addressed unrelated 
disorders, and they merely noted PTSD or panic attacks by way 
of history the veteran gave.

The RO also obtained the veteran's VA treatment records dated 
from July 2000 to September 2001.  Most of these addressed 
unrelated disorders, and those from the mental hygiene clinic 
merely noted the veteran's efforts to withdraw from 
benzodiazepine, a medication previously prescribed for 
anxiety.

At a January 2002 RO hearing, the veteran testified that, in 
November 1957, he was driving a tank to Baumholder for 
training when a civilian appeared in front of his tank.  He 
stopped, and the tank commander called the battalion 
commander who came to the scene and tried to convince the 
civilian to move out of the way.  The civilian refused, so 
the battalion commander ordered the veteran to proceed.  The 
veteran said he did so, ran over the civilian with his tank, 
and killed him.  When queried by the hearing officer, the 
appellant said he was not questioned about the incident by 
the military police or, apparently, by German police, 
investigating officers from US Army Europe, or anyone else.

The veteran also testified that, around Christmas 1957, he 
was assigned to guard an ammunition storage site.  He said 
that, "all of a sudden[,] I could see the shadow.  I turned 
around and I was going to get it, so I ducked, you know.  I 
thank God because I wouldn't be here today.  But, after that 
I went inside."  Although this testimony does not appear to 
relate a stressor event, the veteran said, upon inquiry, that 
he killed someone by stabbing them with a bayonet.  About 
this killing, he said he was not questioned by the military 
police or the German police or, apparently, by investigating 
officers from US Army Europe or anyone else.

The veteran testified that the service comrade, who submitted 
the June 1997 statement, was a fellow, also from Maine, who 
he met during his advanced individual training at Fort 
Benning.  His friend was a mechanic who was also assigned to 
his unit, the 714th Medium Tank Battalion, and knew of the 
two persons he had killed.

At an April 2003 videoconference hearing convened by the 
undersigned, the veteran testified that he could not read 
English when he was drafted.  He said he took and passed a 
test, but thought it was just a physical examination.  He 
said that, because of his poor command of the English 
language, he was assigned demeaning duties, such as cleaning 
toilets, and also had to do push-ups.

The veteran testified that, while he was stationed in 
Germany, Russians frequently tried to escape by crossing barb 
wire.  He told of an incident that occurred around October 
1957 when he was driving a tank, was about to ford a stream, 
and a man appeared in front of his tank.  He supposed that 
the man was Russian because the incident occurred near "the 
border."  The battalion commander tried to talk the man into 
moving, but "he just wanted to die[,] I guess."  The 
battalion commander ordered him to proceed and he did.

He also testified that, while stationed in Schweinfurt, 
Germany, he was occasionally assigned to guard the gate, 
while four other soldiers secured the interior, of an 
ammunition storage site.  While performing such duties around 
Christmastime 1957, he said he "saw a shadow . . . and the 
other guys inside were moving around, I mean, there was 
something going on there, somebody was trying to get in the 
ammo dump and it was not a German . . . ."  He alluded to a 
similar attack on another ammunition storage facility about 
three miles away, where some US forces personnel were killed, 
on the same night as the attack on the site he was guarding.  
On inquiry, he said he stabbed an intruder with his bayonet 
"as far as I know."  He said he did not see a body or 
blood, and that "they took him away."  His testimony 
regarding the aftermath of that incident became even more 
vague, but he said the incident was reported to the military 
police.  Upon further inquiry, he said he did not know 
whether any investigation was conducted regarding his 
stabbing of a foreign national.

The Board first notes that the April 1998 report from 
USASCRUR might have prompted issuance of a Supplemental 
Statement of the Case (SSOC) in connection with the veteran's 
appeal from the December 1997 RO decision.  See 38 C.F.R. 
§ 19.31(b)(1).  It is, however, the Board's view that an SSOC 
was not then required because, while the USASCRUR report was 
probative evidence, it did not make a material change in 
information included in the SOC because it was entirely 
unfavorable to the veteran's claim.  Arguably, an SSOC would 
have enabled the veteran to respond to the USASCRUR report, 
but it is clear that he would not have done so since he has 
made no response to the June 1999 RO decision which directly 
contemplated that report.  In view of all of the foregoing, 
it was not error for the RO to close the appeal from the 
December 1997 RO decision for the veteran's failure to 
perfect it.

Turning now to the evidence received since then the Board 
finds that medical records that reflected diagnoses or 
treatment for PTSD are merely cumulative as that diagnosis 
was of record at the time of the December 1997 RO decision.  
The statement by the veteran's service comrade, submitted in 
September 1999, is merely a duplicate of that previously of 
record.  The veteran's testimony at the January 2002 RO 
hearing and the April 2003 videoconference Board hearing was 
merely cumulative of the stories previously of record.  The 
only arguably new evidence is that from USASCRUR, but that 
report did not include the evidence the veteran had been 
repeatedly advised was necessary for his claim-credible 
supporting evidence that claimed in-service stressor events 
actually occurred-so that evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Indeed, the USASCRUR report is evidence 
that the claimed in-service stressor events actually did not 
occur.

In sum, evidence received since the January 1998 SOC is 
cumulative or duplicative or it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The claim is not reopened, and the benefit sought 
on appeal is denied.

Finally, because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit of the doubt doctrine 
is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence has not been received since a 
January 1998 SOC, and the veteran's claim of entitlement to 
service connection for PTSD is not reopened.


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



